Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 02/21/2022.  As directed by the amendment: new claims 31-40 have been added.  
Election/Restrictions
Newly submitted claims 36-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is a two way distinction between the combination (claim 1) and subcombination (claim 36) claims.  Claim 1 is a combination that does not require all the limitations of the subcombination since the subcombination of claim 36 requires bone tunnel including a first and second perimeter where the second perimeter defining a second cross-sectional area greater than the first cross sectional area.  The subcombination of claim 36 has a separate utility such as it can be used without operating a bone-shaping implement to produce a bone tunnel and shaping the portion of the bone tunnel using the bone-shaping implement.
Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-40 are withdrawn from consideration as being directed to a non-elected invention Thus, claims 1-14 and 31-35 are presently pending in this application.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments with respect to claims 1-2 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Collette (2009/0292321); claims 3-4 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Collette (2009/0292321) in view of Mansat (4728329); claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Collette (2009/0292321) in view of Mansat (4728329) further in view of Amirouche et al. (2001/0019382) “Amirouche” and claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Collette (2009/0292321) in view of Mansat (4728329) further in view of Lazarus (5693088) have been fully considered but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not provide adequate written description for “non-uniform” language of claim 1.   Paragraph 0074 of the PGPub discloses “non-cylindrical, asymmetric, conical, frustum, profiled or curvilinear” when discussing the shapes of the bone tunnel but fails to disclose “non-uniform”.  
Claims 2-14 and 31-35 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (2012/0215257) “McDevitt” in view of Collette (2009/0292321).
Regarding claim 1, as best understood, McDevitt discloses a method for preparing a bone tunnel in a portion of bone (par. 0156 discloses forming bone tunnel 310; Fig. 58), the bone tunnel 310 configured to receive an installation of a connective-tissue-structure 305 (Figs. 57-58), the bone tunnel including a bone tunnel portion (portion of bone tunnel 310; Figs. 57-58), the connective- tissue-structure including an end (end of graft ligament 305), and the installation including the end disposed within the bone tunnel portion (as shown in Fig. 58), comprising: operating a bone-shaping implement configured to produce a bone tunnel having a bone tunnel profile including the bone tunnel portion (par. 0156 discloses using a cannulated drill to form the bone tunnel having a bone portion); and shaping the portion of bone of the bone tunnel portion using said bone-shaping implement to create a bone tunnel portion (par. 0156 and Figs. 57-58 disclose a bone tunnel portion 310 which has been shaped by a cannulated drill); wherein said bone tunnel portion is configured, in cooperation with the bone-connective-tissue installed within the bone tunnel, for a fixation of the connective-tissue-structure within said bone tunnel by direct application of a force at a bone-connective-tissue-structure interface (par. 0154 and Figs. 57-58 disclose the connective-tissue-structure directly engages the bone tunnel portion by having a larger radially expanded size to engage the bone tunnel, the expansion of the connective-tissue-structure to the larger size allows for a fixation of the connective-tissue-structure within said bone tunnel by direct application of an expansion force at a bone-connective-tissue-structure interface); except for disclosing a non-uniform bone tunnel. 
However, Collette teaches a similar method of preparing a bone tunnel (abstract and Figs. 4A-7B) comprising a non-uniform bone tunnel (the instrument 41 produces a cone-shaped space having a bone tunnel profile, where, as best understood, the cone-shaped bone tunnel is non-uniform along a longitudinal and lateral cross-section; as shown in Figs. 4A-4b and disclosed in pars. 0080-0081).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method steps in McDevitt to include forming a non-uniform bone tunnel, as taught and suggested by Collette, for allowing secured engagement of the connective-tissue-structure against the bone tunnel minimizing unwanted movement post implantation.  Furthermore, it would have been an obvious matter of design choice to modify the bone tunnel shape to be “non-uniform” since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 2, McDevitt discloses the claimed invention of claim 2; except for wherein the bone tunnel includes an opening in the portion of bone with said opening including an opening cross-section having an opening cross-section area, wherein the bone tunnel includes a cavity defined in the portion of bone with said cavity accessed through said opening, said cavity including a cavity cross-section parallel to said opening cross-section having a cavity cross-section area, and wherein said cavity cross-section area is greater than said opening cross-section area.  However, Collette discloses a similar method comprising the bone tunnel includes an opening in the portion of bone with said opening including an opening cross-section having an opening cross-section area (the opening through which strips 21 and graft 61 are inserted; Figs. 6a-7b), wherein the bone tunnel includes a cavity 44 defined in the portion of bone with said cavity accessed through said opening (the cavity 44 is accessible through the opening of bone tunnel 32; Figs. 4a-7b), said cavity including a cavity cross-section parallel to said opening cross-section having a cavity cross-section area (the cross-section of cavity 44 is parallel to the opening cross-section; Fig. 4b), and wherein said cavity cross-section area is greater than said opening cross-section area (the cavity 44 has a bigger cross-section area than the narrower opening that receives the graft; Figs. 4a-7b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method steps in McDevitt to include wherein the bone tunnel includes an opening in the portion of bone with said opening including an opening cross-section having an opening cross-section area, wherein the bone tunnel includes a cavity defined in the portion of bone with said cavity accessed through said opening, said cavity including a cavity cross-section parallel to said opening cross-section having a cavity cross-section area, and wherein said cavity cross-section area is greater than said opening cross-section area, as taught and suggested by Collette, for allowing secured engagement of the connective-tissue-structure against the bone tunnel minimizing unwanted movement post implantation. 
Regarding claim 3, McDevitt discloses wherein the connective-tissue-structure includes a compressible portion configured to include an expanded diameter greater than an opening diameter, wherein said compressible portion is further configured to include a compressed portion having a compressed diameter less than said opening diameter, and wherein said compressed portion is configured to de-compress or expand, in situ, within the bone tunnel portion to substantially fill an external opening of the bone tunnel portion (par. 0154 and Figs. 57-58 disclose the connective-tissue-structure 305 is compressible and expandable to an increased/radially expanded size where the bone tunnel opening diameter is smaller than the expanded connective-tissue-structure diameter). 
Regarding claim 4, McDevitt discloses wherein the connective- tissue-structure includes a compressible portion configured to include an expanded diameter greater than an opening diameter, wherein said compressible portion is further configured to include a compressed portion having a compressed diameter less than said opening diameter, and wherein said compressed portion is configured to de-compress or expand, in, situ, within the bone tunnel portion, including said cavity, to substantially fill said opening (par. 0154 and Figs. 57-58).
Regarding claims 11-14, McDevitt discloses wherein said compressible portion includes a decompressor modality configured to decompress or expand said compressible portion after installation within the bone tunnel portion; wherein said decompressor modality includes a fluid absorption structure defined in said compressible portion; wherein said fluid absorption structure is configured to absorb fluid from within the bone tunnel portion after installation of the compressible portion into the bone tunnel; wherein said decompressor modality includes an expandable fluid storage structure defined in said compressible portion, said expandable fluid storage structure is configured to respond to an introduction of a fluid, after said compressible portion is installed within the bone tunnel portion, to decompress or expand said compressible portion in situ (pars. 0018 and 0150 disclose the compressible connective-tissue-structure is made of biologic ACL graft, which is known to be a material that is capable of absorbing fluid and par. 0154 discloses the expansion of the compressible ligament graft to for engagement/contact with the bone, where the expandable ACL graft is capable of holding fluid present at the bone tunnel, as shown in Fig. 58).
Regarding claims 31, 34 and 35, McDevitt discloses connective-tissue-structure includes a biologic ligament graft or biologic tendon graft (par. 0018 discloses ACL graft, where the terms ligament/tendon are used interchangeably in the art to describe connective-tissue-structures). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (2012/0215257) “McDevitt” in view of Collette (2009/0292321) further in view of Amirouche et al. (2001/0019382) “Amirouche”. 
 McDevitt in view of Collette disclose the claimed invention of claims 1-3; except for comprising coupling a set of sensors to said compressed portion wherein said set of sensors are configured to assess one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture.  However, Amirouche teaches a similar method and ligament comprising coupling a set of sensors 38 (Figs. 6-7) to a portion wherein said set of sensors are configured to assess one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture (par. 0044 and Figs. 6-7 disclose ligaments having tension sensors which are fully capable of performing the intended use of assessing one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in McDevitt in view of Collette to include coupling a set of sensors to said compressed portion wherein said set of sensors are configured to assess one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture, as taught and suggested by Amirouche, for generating data representative of forces, such as tension, on the ligament of the artificial joint (abstract of Amirouche). 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (2012/0215257) “McDevitt” in view of Collette (2009/0292321) further in view of in view of Lazarus (5693088). 
McDevitt in view of Collette disclose the claimed invention of claims 1-3; except for securing the compressed portion with said compressed diameter less than, or about equal to, said opening diameter prior to an installation of said compressed portion within the bone tunnel; wherein said securing said compressed portion includes an encapsulation of said compressed portion within a compression- retaining sheath and wherein said compression-retaining sheath is removed prior to said installation.  However, Lazarus teaches a similar method and ligament comprising securing a compressed portion of a graft with a compressed diameter less than, or about equal to, said opening diameter prior to an installation of said compressed portion within the bone tunnel; wherein said securing said compressed portion includes an encapsulation of said compressed portion within a compression- retaining sheath 92 and wherein said compression-retaining sheath is removed prior to said installation (col. 17, lin. 12-20 disclose removable capsule 92 allows the graft 10 to expand when the compressive force of the capsule is removed). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in McDevitt in view of Collette to include securing the compressed portion with said compressed diameter less than, or about equal to, said opening diameter prior to an installation of said compressed portion within the bone tunnel; wherein said securing said compressed portion includes an encapsulation of said compressed portion within a compression- retaining sheath and wherein said compression-retaining sheath is removed prior to said installation, as taught and suggested by Lazarus, to facilitate ease of insertion at the implantation site. 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (2012/0215257) “McDevitt” in view of Collette (2009/0292321) further in view of in view of Hwang et al. (9211362) “Hwang”.
McDevitt in view of Collette disclose the claimed invention of claim 1; except for the connective-tissue-structure includes a synthetic tissue graft and the connective-tissue-structure includes a hybrid composition having a synthetic element encapsulated by a biologic tissue exterior.  However, Hwang teaches a similar method and connective-tissue-structure (abstract) comprising the connective-tissue-structure includes a synthetic tissue graft and the connective-tissue-structure includes a hybrid composition having a synthetic element encapsulated by a biologic tissue exterior (Fig. 6-7 and abstract disclose a polymeric element encapsulated by biologic tissue exterior 32).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in McDevitt in view of Collette to include the connective-tissue-structure includes a synthetic tissue graft and the connective-tissue-structure includes a hybrid composition having a synthetic element encapsulated by a biologic tissue exterior, as taught and suggested by Hwang, to provide a smooth exterior surface to facilitate ease of insertion (col. 18, lin. 63-67 of Hwang). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774